                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


ALICIA L. CHRISTOPHER                                                                    PLAINTIFF

vs.                               CASE NO. 4:18-CV-00429 JM

ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                                                      DEFENDANT


                                              ORDER

              21st day of January 2020, the Court having been notified that the parties have settled
       On this_

their differences.   The parties have entered into a settlement agreement, which is incorporated

herein by reference, and is adopted by the court as its ruling, as if set out herein word-for-word. It

is the ruling of the court that this cause of action is hereby dismissed with prejudice, pursuant to

the agreement of the parties. The Court will retain jurisdiction over this matter for a period of

thirty (30) days to ensure that the terms of the settlement agreement are carried out.

                   21st day of January 2020.
        Dated this __



                                                              DISTRICT JUDGE




323 Center Street, Suite 1035
Little Rock, Arkansas 72201
Telephone: 501-244-8200
Facsimile: 501-372-5567
Email: Aporte5640@aol.com


                                                   1
ATTORNEY FOR THE PLAINTIFF


Approved as to Form:


Mruyn#.r.;z
                      �
Assistant Attorney General
323 Center Street, Suite 200
Little Rock, Arkansas 72201

maryna.jackson@arkansasag.gov

ATTORNEY FOR DEFENDANT




                                2
